Citation Nr: 1814789	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which, inter alia, denied entitlement to service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) where he limited his appeal to entitlement to service connection for bilateral hearing loss. 

In September 2015, the Board remanded the claim for further development.


FINDING OF FACT

Bilateral hearing loss did not manifest in service, within the one year presumptive period, or for many years after service and is unrelated to the Veteran's in-service noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined that sensorineural hearing loss is an organic disease of the nervous system.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is potentially applicable to cases such as this one in which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that his current bilateral hearing disability is a result of his noise exposure in service.  

Service treatment records (STRs) reflect that in April 1966, the Veteran underwent pre-induction audiometric testing which revealed hearing within normal limits.  At separation, in May 1969, audiometric testing likewise revealed hearing within normal limits.

Post service, in November 2011, the Veteran underwent a VA audiology examination.  The Veteran reported military noise exposure from power plants and diesel generators as a generator mechanic.  Additionally, he reported occupational noise exposure from construction work for five years and recreational noise exposure from chainsaw use over the past 10 years.  Audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
15
25
40
Left
60
10
30
30
35

His speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  As rationale, she found that based on the review of the claims file, hearing was found to be well within normal limits at the time of enlistment and separation, and that there was not a significant threshold shift during this time.  

In a March 2012 statement, the Veteran reported that he was sure the generators he operated on in service is the cause of his hearing loss.

In his March 2014 VA Form 9, the Veteran reported that the exposure of noise during service was significant to his hearing loss while operating power plants and generators.  He reported that he was not issued and did not use hearing protection during his time in service.  

Pursuant to the September 2015 remand, an addendum VA medical opinion was provided in December 2015 where the audiologist found that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, she reported that the records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty military service.  She also reported that there was no record of complaint or treatment of the claimed hearing loss in service records.  She stated that the Institute of Medicine (2006) stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She stated that the panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  She stated that based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current reported hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied.  As an initial matter, the Board finds that the Veteran has a current bilateral hearing loss disability and that the Veteran has competently asserted in-service noise exposure.  The Board accepts the Veteran's assertions as to his noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, the dispositive issue is whether there is a nexus between the two.

The Board finds that the evidence does not establish that there is a relationship between the Veteran's current hearing loss and service, to include his in-service noise exposure.

As noted, no bilateral hearing loss was shown in service nor was such competently and credibly indicated for many years thereafter.  The evidence of record first documents hearing loss to an extent recognized as a disability by VA bilaterally in the November 2011 VA examination, over forty years after separation from service.  Significantly, neither in the statements submitted in connection with the appeal nor during the VA examination did the Veteran indicate that he had continuity of hearing loss symptomatology since service.  Consequently, there is no medical or lay evidence that hearing loss had its onset during service, within the one year presumptive period, or for many years thereafter, and 38 C.F.R. § 3.303(b) is not for application.

In addition, the December 2015 VA audiologist explained the reasons for her conclusion based on an accurate characterization of the evidence of record as well as medical literature.  The opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA examiner based her conclusion on multiple factors and neither the examiner nor the Board's conclusion of a lack of a relationship between hearing loss and in-service noise exposure is based solely on the normal hearing testing at separation.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

To the extent that the Veteran has opined that his hearing disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his current hearing disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that his lay statements are competent, the Board finds the specific, reasoned opinion of the VA medical professional to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's hearing loss disability and in-service noise exposure.

For the foregoing reasons, entitlement to service connection for bilateral hearing loss is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


